Warren E. Burger: We will hear arguments next in 76-5416, Jones against Hildebrant. Mr. Rees you may proceed whenever you are ready.
David K. Rees: Thank you Your Honor. Mr. Cheif Justice, if it please the Court. I am David Rees; I represent the petitioner in this case, Ruby Jones. In 1973 Ruby Jones filed the complaint in the Denver District Court in which she alleged that Douglas Hildebrant, Bryan Maren (ph) and the City and County of Denver by respondent superior had killed her son Larry by shooting him in the back of the head. Bryan Maren was subsequently dismissed from that suit at the end of discovery. The action proceeded against just officer Hildebrant and the City and County of Denver. Her complaint stated three claims. First, battery and second negligence, both of these claims were properly brought under the Colorado Wrongful-Death Act and are controlled by Colorado Law. The third claim was brought pursuant to 42 U. S. C. 1983 and is a Federal claim. At the close of the evidence, well, first one, in answer to this complaint, Hildebrant and the City said, they admitted Hildebrant shot Larry Jones intentionally and that he was acting under Colorado State Law when he did so. They alleged…
Warren E. Burger: This was during the course of which kind of activity when they shot?
David K. Rees: The record is silent, what in fact the record below would show that officer Hildebrant was responding to a call of a silent burglar alarm and that he was pursuing Larry Jones, who was allegedly committing a burglary. As a result, Hildebrant alleged that he was acting in self defense and he also alleged that Larry Jones was a fleeing felon and that the shooting was justified on that ground. But the jury rejected both of those defenses. At the close of the evidence the defendants moved to dismiss Mrs. Jones' claim under 1983 on the grounds that it was redundant with her state claim.
Speaker: Afore said, did the complaint mention 1983?
David K. Rees: Yes, specifically.
Byron R. White: What was the claim, the constitutional claim?
David K. Rees: The constitutional claim on Mrs. Jones’ behalf and it is her claim is founded, you can look at it two different ways. First, this Court is held on several occasions that a parent has a constitutional right to raise their child and that that child can not be taken from them without the due process of law. So, in Armstrong versus Manzo and in the Stanley case this Court held that the State could not deprive a parent of their parental rights without meeting the guidelines of the Fourteenth Amendment and in the Meyer versus Nebraska case…
Byron R. White: Where could I find your complaint in the records?
David K. Rees: It is in the…
Byron R. White: In the appendix is it right there at Page 1, 2 and 3 in the appendix?
David K. Rees: Yes it is.
Byron R. White: And your third claim is down in paragraph ten is that it?
David K. Rees: Yes, in particular paragraph 12.
Byron R. White: Where is the 1983, you say, it is just under the Constitution? I take if you…
David K. Rees: Yeah, we alleged the elements of 1983.
Byron R. White: Yes, yes and take it that it was understood to be a 1983?
David K. Rees: Oh, yes it has been treated so at all times in the course of the proceedings by the District Court and by the Colorado Circuit Court.
Byron R. White: I take it that -- you stated both ways here, she is either suing on behalf of her son or on her own behalf, either ways?
David K. Rees: Well, we drafted it that way.
Byron R. White: Yes, so which one are you pushing now?
David K. Rees: It has now become clear after four years that it is her right that it would be improper for her to sue on behalf of her son’s right.
Speaker: Well there if you are right there, we were wrong in turning down Gary Gilmore’s mother’s petition for a stay?
David K. Rees: No, and the reasoning for that is this. Gary Gilmore has right to disown as Judge Lewis in the Tenth Circuit said at the morning he was killed. Gary Gilmore was given every due process of law.
Speaker: What he did -- his mother did not think he was.
David K. Rees: That is right, but his mother had no rights that were deprived there. In other words -- let me try and make the distinction.
Speaker: Do it.
David K. Rees: A mother does not have the right not to have her son killed. A mother does have the right not to have a State Official wrongfully kill her son and that is the distinction. Every possible due process was afforded to Gary Gilmore and he, an adult, chose not to file any further papers in this Court, and Judge Lewis said, “This man has rights too and here the mother with no real standing just tried to come in and save her son’s life." I think that is a significant distinction.
Speaker: Mr. Rees, let me follow through on Justice White’s question. I think the printed appendix is confusing because you print the amended complaint and the answer to the original complaint which is not printed and the things do not fit together. Did the original complaint cite, mention 1983 in so many words?
David K. Rees: The original complaint and the amended complaint are essentially the same. The difference being that a fourth claim from relief was…
Speaker: Well, that is not essentially the same certainly. Of course, it is a difference that is why I am confused when I read the answer to the original complaint and I am trying to fit it under amended complaint.
David K. Rees: Right.
Speaker: I am asking, is this 1983 mentioned in the original complaint and I think that the answer is no?
David K. Rees: No it is. Do you mean specific statutory citation to it?
Speaker: That is what I mean.
David K. Rees: I think, it was, I maybe wrong about that.
Speaker: Well, it is the cuase why it is not mentioned in the amended complaint?
David K. Rees: I think, we just under fact pleading spread the elements, but there was no question at any point on any of the party’s part -- this was a 1983 part.
Speaker: Is that good pleading?
David K. Rees: It is probably not as good as it might have been, but under fact pleading I do think it is certainly sufficient and there was no question about notice here. All the parties understood that this was a 1983 complaint.
Speaker: And how was the 1983 as a statute that allows Civil Recovery for the deprivation of any rights, privileges, or immunities secured by the Constitution and laws of the United States and what was the theory here?
David K. Rees: The theory here is that a mother -- and I can get this in two different ways. First of all that a mother has a right to not have her child taken whether by court proceeding or by bullet by a State Official.
Speaker: What provision the Constitution or Federal law…
David K. Rees: It would be the Due Process Clause. In Meyer versus Nebraska they talked about the term 'liberty' and they construed liberty to include the liberty to raise children.
Speaker: Well, now you mean that this person who was killed should have been given a hearing before he was shot? Is that what you mean?
David K. Rees: No, he should not have been shot at all.
Speaker: Well, no he should not as a matter of State Authoritative Criminal Law, but what in the United States Constitution protected either him or his mother from that?
David K. Rees: The Fourteenth Amendment.
Speaker: But what part of it?
David K. Rees: The part that you shall not be deprived of life or liberty without the due process of law.
Speaker: Well, this was life, wasn't it?
David K. Rees: Well, as to Larry it was his life.
Speaker: Yes.
David K. Rees: As to Mrs. Jones, it was her liberty.
Speaker: Yes. So, now what was the constitutional violation, whether (Inaudible) or not?
David K. Rees: The constitutional violation was the infringement of her right as a parent.
Speaker: And to what?
David K. Rees: To raise her child.
Speaker: But where did you find that in the Constitution?
David K. Rees: Well, for example in Meyer…
Speaker: The Due Process Clause, I thought perhaps you were saying that there should have been a hearing at Court before he was shot.
David K. Rees: Well, in answer to Justice Rehnquist’s question, had there been a hearing and the death penalty imposed after a criminal case have been filed against him, a hearing would have precluded a suit. But I am not saying that they should have held the hearing before he wrongfully shot Larry in the back of the head.
Speaker: Well, then what constitutional deprivation was there?
David K. Rees: The constitutional deprivation was the deprivation to raise -- just as in Meyer…
Speaker: First of all, are you referring I suppose to the Fourteenth Amendment?
David K. Rees: To the Fourteenth Amendment.
Speaker: And now, what in that Fourteenth Amendment? You talk about equal protection in the laws here.
David K. Rees: What?
Speaker: Equal protection. Do you rely on that?
David K. Rees: No, we are not, we are relying on the word 'liberty' primarily.
Speaker: Because your complaint talked about equal protection, you have abandoned that, have you?
David K. Rees: Yes. When we drafted the complaint and I can explain that. Officer Hildebrant is white and Larry Jones is black, we thought there might be a problem there when we drafted the complaint. In the course of discovery, we decided that the Equal Protection Claim was not well founded, but that the deprivation…
Speaker: He had shot white people too?
David K. Rees: No, but we did not feel we had a case that we could show.
Speaker: What is your case now based upon the Federal Constitution or the Federal Law?
David K. Rees: Our federal case is that you can not take a child’s life and there is a case directly as was…
Speaker: I understand that that is protected by state law, criminal and negligence law.
David K. Rees: No, it is also protected by the Fourteenth Amendment and the Eighth Circuit has held specifically on that with identical facts. Mattis versus Schnarr, in Mattis versus Schnarr, Mattis was a doctor whose son was killed by a local police officer who was chasing young Mattis and fired a so-called warning shot that hit him in the head and killed him, and Mattis, the father, brought a suit under 1983, and the Missouri Court held that that was proper. There are other cases with similar facts that are cited in the brief Perkins versus Selethia (ph). Perhaps I can…
Speaker: It is still not clear to me what provision of the United States Constitution you are relying on?
David K. Rees: Fourteenth Amendment and precisely what protects is the same -- right to liberty would be the keyword. It is the same part of the Constitution that protected the plaintiffs in Meyer versus Nebraska and that protected the plaintiffs in Stanley versus Illinois.
Speaker: So, two different call, in Meyer versus Nebraska though the State Courts of Nebraska could have held all the hearings they wanted to in the world and they still would not have been allowed to do what they tried to do in that case.
David K. Rees: That is right.
Speaker: If that so then that is a substantive type liberty as opposed to the procedural type liberty that you are talking about.
David K. Rees: No, I am talking about very substantive liberty. I am talking about not being shot in back of the head, your son shot in the back of the head.
Speaker: But you conceived, I do not say you conceived, but do not you agree that given a suitable statute on the books and a proper trial and hearing and so forth that a state could put someone to death.
David K. Rees: Oh, yes.
Speaker: So, it is not an absolute probation the way it is in Meyer?
David K. Rees: That is correct, but you must look, I think to whether there is a right that it finds protection and the answer to that is you do have a right in your children. It is one of the very essentials of life and that is what is been held in this whole series of cases that I have argued. Perhaps if I can explain the background...
Speaker: well, that’s just turning 1983 into a general tort statute.
David K. Rees: Oh, no. I would disagree with that. It is very narrowly restricted, it is narrow…
Speaker: Whenever the defendant is a state agent?
David K. Rees: And where there has been a constitutional right infringement.
Speaker: Well, that is the question, what constitutional right?
David K. Rees: The right to raise your child. There is a…
Speaker: Suppose for a moment that we have changed the facts to see if we can at least get it in focus for me. Suppose instead of having been killed by a reason of a bullet that Jones had been fleeing in a car and the police car pursued him and at some point ran into the Jones’ car and killed him, would you say he has the same rights that you have been trying to articulate to Mr. Justice Stewart?
David K. Rees: No, you would have very simply negligence action under state law.
Speaker: Over the same deprivation?
David K. Rees: Well, but injury is only one element. You got to have the intentional deprivation of constitutional rights under 1983 and unless all of those elements are met, then the plaintiff can not recover. Perhaps, I can put this in historical perspective and make it clear. Courts have held traditionally that the Civil Rights Acts are deficient on the issues standing to bring suits and there are several court decisions Brazier versus Cherry is probably the leading one, there is also a footnote in Moor versus County of Alameda that you can look at state law on the issue of standing and that where the state has a wrongful-death statute which provides an independent right in the survivor that that will give them standing under 1983 and that was one of the things pointed out in Mattis versus Schnarr, and Colorado does have such a statute, and so, Mrs. Jones properly did bring this suit.
Speaker: Well now, you are talking about the state law question.
David K. Rees: Well that is an alternative ground -- I instated initially that there were two ways in which you could use this as it is being proper to Mrs. Jones.
Speaker: Justice Stewart has already several times pointed out that there is no one is questioning and none of our questions are addressed to the problem over the right to recover under Colorado’s State Law for the wrongful-death, if it can be shown. Questions are addressed to the right to recover under the Federal Statute, but you now can say that the automobile killing would not be the same as the shooting.
David K. Rees: Correct.
Speaker: And it is the only distinction, the intent?
David K. Rees: Yes that one would be -- I mean if they intentionally drove their automobile into the back of Larry’s car and killed him, then a 1983 action would be proper.
Speaker: Well it would be just as easy to allege that with respect to an automobile as it would with respect to a gun, wouldn't it?
David K. Rees: Certainly. As an attorney I tried to sign pleadings that reflect the facts as I see them. In this case officer Hildebrant admitted that he shot him intentionally. Negligence was never an issue in this case and if he had said I tripped while I was chasing and when the gun went off, that would have been certainly a defense for 1983 claim, but that just was not what happened here. What happened here is he shot the kid in the back of the head.
Speaker: Why did you say a little while ago that you sought that after, that you have realized after 23 years that the mother had to be suing in her own right?
David K. Rees: Well, right, we thought…
Speaker: Could she sue or does Colorado law permit or does 1983 permit a mother to sue to recover on behalf of her son as sort of a survivor…
David K. Rees: Under Scheuer versus Rhodes, yes the survivorship action would be proper. The problem we had...
Speaker: Why do you say here then the mother could not proceed on that basis?
David K. Rees: Well, in her inside she could have, but that would have been first of all a different claim, that would have been a claim for Larry’s rights and not for her right, one. Two…
Speaker: And what is wrong with that?
David K. Rees: The problem with us is whereas at the time that there was a case, there was a case, Perkins versus Selethia.
Speaker: Oh, a Colorado case?
David K. Rees: No, it is not. It is a Federal District Court case and it comes from Connecticut and I think it is since been overruled, not directly but, in light of other decisions, but it said specifically you could not do that.
Harry A. Blackmun: Under 1983?
David K. Rees: Under 1983. It said only if there is a wrongful-death action so that the mother can bring the action in her own name will we permit that suit, and in view of the Perkins case, and in view of the cases that said it was proper to posture the case as we had postured it. We chose to posture it that way. We could have postured it either way, because Colorado had both statutes and simply because of the Perkins case, we chose to plead it the way we did. Or four years ago I would posture it both ways to protect myself and to try and recover even additional damages on behalf of Larry. But that is how inside.
Harry A. Blackmun: On what basis did the Colorado Supreme Court judge the case?
David K. Rees: Well the Colorado Supreme Court said, one, Ruby Jones would have had no standing at all, unless you look to the Colorado wrongful-death statute, and if you are going to utilize the Colorado wrongful-death statute on the issue of standing, you must incorporate its remedy as well. The theory there is that where the Federal Law is silent on an issue you look to state law to fill the gap, and we would argue that even if you look to the Colorado Statue to give Mrs. Jones standing to bring this suit, there is no gap with respect to the remedies. So, the Colorado Court held that if we had filed a 1983 action in Federal Court that the Net Pecuniary Loss rule or Colorado Law would have been engrafted onto - and that is their language - our claim in Federal Court. So, they said that the Colorado rule of damages could govern a claim brought under the Federal Statute.
Harry A. Blackmun: So, they said the 1983 action in the State Court did not survive at all?
David K. Rees: That was not a matter of survival…
Harry A. Blackmun: That was a merger that merged the…
David K. Rees: Merged it, that it was the simply the same measure of damages…
Harry A. Blackmun: So, as I just said, it is not really any different. It is in the separate cause of action though.
David K. Rees: That because it has the same measure of damages it would be duplicitous and there is no need to instruct the Jury on both of them. That was the whole basis of their ruling and the reason why we petitioned for Certiorari. Perhaps, if I can answer your question Justice Blackmun in another way, given that decision as it stands now, if I were to file another suit in Colorado on behalf of -- a different case on behalf of Larry, then the Colorado limitations on recovery for Survivorship Statutes, I am not sure exactly what they are, would also apply and would govern the Federal Law. What they have done here is they have restricted a Statute with the very purpose of that statute was to provide a remedy, supplemental to a state remedy.
Speaker: Well, but if you are talking about any person injured, you have your choice of your theory as to Larry’s mother, which you were urging earlier as an independent constitutional violation. But if you are trying to recover damages for the injury or death of Larry, then you have got to get a Survivorship Statute somewhere I would think.
David K. Rees: I agree, we have not alleged damages on Larry’s behalf in this suit, nor did the damages that we seek...
Speaker: It is loss of income to his mother basically or loss of...
David K. Rees: Well, loss of income is covered under the Colorado Net Pecuniary Loss rule and that would be covered in the $1500 that was awarded by the Jury. We do not seek double recovery for that. The items of damage which we think are particularly appropriate in this case and which are available under the Federal Common Law that governs 1983 actions.
Speaker: Now what is your authority for saying that Federal Common Law governs 1983 action?
David K. Rees: Probably, the leading case is Batista versus Weir.
Speaker: Is that a case in this Court?
David K. Rees: No that is a Third Circuit case.
Speaker: Has this Court ever spoken on the subject?
David K. Rees: This Court has not used the words common law to my knowledge. However, in Sullivan versus Little Hunting Park, where the Court was dealing with a case that came under 1981, but like 1983 as governed by 42 U.S.C. 1988 under damages issue. The Court said that the measure of damages can be drawn from either federal or state sources, but that the remedy is a federal remedy and responsive to where a Federal Right has been infringed. This makes sense that Federal Common Law should govern this action for two reasons: First of all, Federal Common Law traditionally applies in the enclaves of law that are of specific federal concerns. Labor law, Maritime law and given a history of this Statute, Civil Rights is certainly one of those enclaves.
Speaker: but, the difference between Common Law and Statutory Law is what?
David K. Rees: Well, the Federal Common Law as judicial law construing...
Speaker: But where do we find the Federal Common Law?
David K. Rees: The courts make the Federal Common Law by construing the statute.
Speaker: It is in the statute, is that what you are saying?
David K. Rees: It is constructions of the statutes of 1988, that is right. But on occasions, Courts have gone quite beyond the statutes, for example in Shaw versus Garrisons, the Louisiana -- that was a Federal Court in Louisiana, as a matter the Federal Common Law said that the action could survive, even though there was no Federal Survivorship Statute and even though, under the Louisiana Law the action would have died.
Speaker: I am still trying to find the Federal Law that gives the survivorship right to the mother.
David K. Rees: Excuse me Your Honor.
Speaker: The federal law that gives the survivorship of the right of action to the mother.
David K. Rees: Well, the right of action is through 1983 in the constitutional right. That is right, and the constitutional right is the Fourteenth Amendment.
Speaker: And the Fourteenth Amendment is her right to liberty to raise her child?
David K. Rees: That is right. Specifically what the language of…
Speaker: And anybody that interferes with her right to raise her child is subject to 1983 action if it is a State Officer?
David K. Rees: If he intentionally…
Speaker: He or she?
David K. Rees: I would not go so far as to say any kind of interference. I mean if a policeman -- if a school teacher beats your son in school, I do not think that will give rise sincerely to a 1983 action.
Speaker: Why not under your theory?
David K. Rees: Well I was leading particularly to the Court’s recent decision that...
Speaker: Well, doesn’t the mother have a liberty for her child not to be spanked by anybody but her?
David K. Rees: I guess not Your Honor. No, and she does not have that liberty. But she does have the liberty not to have her child shot in the back of the head.
Speaker: Or it is limited to the shot in the back of the head case?
David K. Rees: Well, no.
Speaker: I do not know… Well, how far does it go?
David K. Rees: I do not know how far it goes.
Speaker: What if he shot him in the back in the head in self defense?
David K. Rees: Then the jury comes in on behalf of the defendant and we lose everything, we lose the state claim too.
Speaker: But he used excessive force in the circumstances?
David K. Rees: That is right, and then he had no reason -- yes under the circumstances that would…
Speaker: Jones was not just standing on the sidewalk or walking along the street was he at the time he was shot?
David K. Rees: He was running away from the police officer the time he was shot.
Speaker: Anyway it is not before us in any sense.
David K. Rees: It is not before you in any sense and it is not in even in the record.
Warren E. Burger: Very well Mr. Rees.
Wesley H. Doan: Mr. Chief Justice, members of the Court, if the Court please.
Speaker: Oh, this is all very interesting counsel but this is the jury case that is already been decided, isn't it?
Wesley H. Doan: That certainly is Your Honor, and it was decided upon the issues that whether or not, under those circumstances, the officer was negligent.
Speaker: Well, under the decision…
Wesley H. Doan: It goes along with your question earlier…
Speaker: Yes, but the decision was adverse see, it was a…
Wesley H. Doan: It was Your Honor…
Speaker: And you did not bring that question here, did you?
Wesley H. Doan: Well, I was satisfied with the judgment rendered by the Court and the jury below.
Speaker: Do you say this was submitted as a negligence case to the jury?
Wesley H. Doan: It was Your Honor and the instructions were submitted to the jury on negligence and also as to whether or not, in effect, it was an excessive use of force under those circumstances.
Speaker: Right.
Wesley H. Doan: And then…
Speaker: Where did court say that in the…
Wesley H. Doan: Pardon me.
Speaker: I am saying that…
Wesley H. Doan: No, I am saying if the Court made a mistake it used the word 'merge' Your Honor or it used the word -- I believe our Colorado Supreme Court used the word that would be 'engrafted' upon the Colorado Wrongful-Death Act.
Speaker: As I understand that Colorado Supreme Court had accepted the fact that there could be and that it would entertain a 1983 action for the wrongful-death of the son.
Wesley H. Doan: That is correct.
Speaker: But that the Colorado damage limitations would apply to it.
Wesley H. Doan: That is correct.
Speaker: Let us assume that the only cause of action that had been pleaded here in the complaint was a 1983 cause of action.
Wesley H. Doan: That is absolutely correct.
Speaker: Now, would you have thought the Colorado Supreme Court would have made a legal error if the case had come to it in that posture and it had decided just what it did?
Wesley H. Doan: It would have made no difference at all if Your Honor please and the result would have been exactly the same, if every circuit case which dealt, most of them dealt with survival that sided by the appellant in this case were applied, the result would also be the same.
Speaker: Well, do you suggest that the -- I know you probably support the Colorado Supreme Court’s ruling that the Colorado damage limitation applies.
Wesley H. Doan: Yes, I do Your Honor.
Speaker: Are you arguing here that no 1983 action was pleaded at all, no valid action was pleaded at all?
Wesley H. Doan: I believe that it was not validly pleaded, that is correct.
Speaker: Right.
Wesley H. Doan: Because it does not set forth a claim for anything other than the mother’s denial of what she terms as her right to raise her child and that that does not rise to the level of what would constitute a constitutional claim.
Speaker: Now, apparently the Colorado Supreme Court did not rule that way, did it?
Wesley H. Doan: The Colorado Supreme Court agreed with the Trial Court that regardless of what you called it the net result is going to be the same in effect.
Speaker: Well formally though, did not the Trial Court dismiss the 1983 claim?
Wesley H. Doan: After conclusion of all of the evidence in the case it did dismiss what was referred to...
Speaker: And then your Supreme Court -- if I read the opinion at page 48 in the appendix correctly however, because the instant suit was brought in State Court and joined with the suit under the State wrongful-death statute, the Trial Court properly ruled that the two actions were merged, so that the 1983 claim should be dismissed.
Wesley H. Doan: Yes it does Your Honor and that is the way it is before the Court.
Speaker: Well, now does the petition for certiorari present the question whether or not the action in dismissing the 1983 claim should be reviewed?
Wesley H. Doan: In answer to that question if Your Honor please it is my belief that the only thing that is before this Court is our plea that the damages in the case are inadequate.
Speaker: Well, how do they get here if as it gets here, we have a judgment dismissal in 1983 claim?
Wesley H. Doan: I frankly do not know how we got here on that issue because the only issue claim as it now comes back in the Reply Brief is the issue that the damages are inadequate and the wrong measure of damages was used.
Speaker: Well, in his question presented in the petitioner’s brief, not very articulately but at least it is arguable that at Page 2 of the Reply Brief, arguable that he is challenging the constitutionality of the limit which the action of the State Court placed on a 1983 action that is applying the Colorado deaths by wrongful act limit as Justice White earlier suggested to a 1983 action.
Wesley H. Doan: I still believe Your Honor that that is in fact a question that he has attempted to raise in this Court regardless of how he wishes to label it.
Speaker: The 1983 action was dismissed in the Trial Court.
Wesley H. Doan: Yes Your Honor.
Speaker: And that was never appealed.
Wesley H. Doan: It was not…
Speaker: And so that is out of the case and I do not quite see therefore how this question can arise.
Wesley H. Doan: The 1983 action was dismissed because the Trial Court says, “You have available to you a complete remedy under the Colorado wrongful-death law.”
Speaker: Well, let me back up into this question presented.
Wesley H. Doan: Well, they referred to it.
Speaker: Well, did the Supreme Court of -- I put it this way.
Wesley H. Doan: That is all they said, that it was engrafted upon the -- because in fact, the rule of damages in the case would be exactly the same by whatever name you have called it, whether you call it wrongful-death or 1983, you always get to the same rule of damages.
Speaker: Well, the dissents of Chief Justice Pringle and Justice Groves would tend to support you.
Wesley H. Doan: I cannot see how it is Your Honor because as I interpret the sum and substance of the petition, the brief, the Reply Brief, the issue is the damages were inadequate, and in effect saying, we did not get enough because you limited this to net pecuniary loss.
Speaker: Could you help a minute in this Appendix?
Wesley H. Doan: Yes I will try.
Speaker: I notice on page 1 in the chronological list of documents under the date November 14, 1974, your motion to strike the third claim for relief which is the 1983 claim was granted, is that right? November 14, 1974.
Wesley H. Doan: Yeah, that is correct Your Honor.
Speaker: Alright, now when you turn over to page 40, this is after the trial, it was a motion for a new trial.
Wesley H. Doan: Yes, Your Honor, that is motion for new trial.
Speaker: That is right.
Wesley H. Doan: Yes, Your Honor.
Speaker: Now, the Supreme Court and the Supreme Court and what I read you at page 48 of its opinion, apparently affirms whatever the reason might be, the dismissal of a 1983 claim, is that right?
Wesley H. Doan: I think that would be construed as…
Speaker: Well, it says in so many terms, in so many words that the 1983 claim should be dismissed and then at the very end of the opinion the judgment is affirmed.
Wesley H. Doan: That is correct.
Speaker: Right.
Wesley H. Doan: That is not what I interpret that they are dissenting from.
Speaker: Why not, no but unless they assume the 1983 action has been wrongfully dismissed and that the 1983 action is there, that dissent is meaningless.
Speaker: Exactly.
Wesley H. Doan: Well, it could be certainly construed that way Your Honor, but…
Speaker: Now, my last question.
Wesley H. Doan: Your Honor, I would submit, if Your Honor please, that it does not.
Speaker: But in any event if it does, I take it to the first question we have to decide that is whether or not the 1983 action was properly dismissed, before we reach the question of measure of damages.
Wesley H. Doan: Well, that would be of course, absolutely correct, if that were the issue before the Court to correct this order.
Speaker: If they presented now that in the question.
Speaker: It certainly has not been presented with any crystal clarity I must say.
Byron R. White: Well, there is no question that one of the specific issues argued in Colorado Supreme Court was whether or not the 1983 action was properly dismissed.
Wesley H. Doan: Well, I would say that it was argued Mr. Justice White because what they were complaining about was not in reality the dismissal of 1983, because you did not use the right measure of damages and ahead you said, it is 1983 instead of wrongful-death, then you should have used punitive damages, you should have used some federal rule and that is what the argument was all about.
William H. Rehnquist: Is there some difference in the elements necessary to prove recovery as you understand that as between Section 1983 claim might was pleaded such as it was pleaded here in the Colorado wrongful-death statute?
Wesley H. Doan: No, I know of no other rules Mr. Justice Rehnquist that could be used in the case.
William H. Rehnquist: But to take the substance of the action rather than the remedy, if the plaintiff makes out a claim under the wrongful-death statute under these circumstances, would he also make out a claim under 1983 and vice versa?
Wesley H. Doan: No, because there is no federal wrongful-death.
Warren E. Burger: Do you have anything further Mr. Rees?
David K. Rees: I do Your Honor.
Warren E. Burger: What question do you think you have presented here, if any?
David K. Rees: The question that I presented was, did the Colorado Courts err when they held that this action is governed by the Colorado net pecuniary loss rule.
Warren E. Burger: Was the Court addressing itself to your amended complaint or your original complaint?
David K. Rees: Oh no, this notion was made at the end of the evidence, it was the amended complaint.
Warren E. Burger: So that he was addressing it to a complaint which did not mention 1983?
David K. Rees: It does not have the reference to the statute, but we…
Warren E. Burger: Well, then the face of the complaint which preceded it which explicitly went on for a page or so mentioning 1983, is that not so?
David K. Rees: I do not remember.
Speaker: Do you agree that before we get to your issue of damages, what the proper test whether it is federal or state of damages, we have to decide whether or not you have a 1983 cause of action.
David K. Rees: I think that is fair.
Warren E. Burger: I suppose it is not relevant Mr. Rees, but would it be a reasonable assumption that the jury in fixing the damage at $1,500 in effect and there is a practical matter awarded a sum to cover the funeral expenses of…
David K. Rees: The sum is $500, of course she will never see a penny of that money.
Warren E. Burger: When you say the antiquated remedy, you are speaking of the Colorado deaths statute?
David K. Rees: The net pecuniary loss rule.
Warren E. Burger: your time has expired Mr. Rees.
David K. Rees: Thank you Your Honor.
Warren E. Burger: Thank you gentlemen.